                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                    NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ANTHONY R. TURNER,
                                   4                                                          Case No. 17-cv-03992-YGR (PR)
                                                           Plaintiff,
                                   5                                                          ORDER OF DISMISSAL; AND
                                                   v.                                         TERMINATING PLAINTIFF’S
                                   6                                                          REMAINING MOTIONS AS MOOT
                                         NATIVIDAD MEDICAL CENTER, et al.,
                                   7
                                                           Defendants.
                                   8

                                   9     I.   INTRODUCTION
                                  10          This suit was reassigned from a magistrate judge to the undersigned in light of a recent

                                  11   Ninth Circuit decision.1

                                  12          Plaintiff, a state prisoner and frequent filer, filed this instant pro se civil rights action
Northern District of California
 United States District Court




                                  13   pursuant to 42 U.S.C. § 1983. Magistrate Judge Elizabeth D. Laporte dismissed the original

                                  14   complaint with leave to amend, and Plaintiff filed an amended complaint after being granted

                                  15   multiple extensions of time to do so. The Court now reviews the amended complaint and

                                  16   dismisses it for failing to correct the deficiencies in the original complaint.

                                  17    II.   DISCUSSION
                                  18          A.        Standard of Review
                                  19          A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  20   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  21   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  22   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  23   monetary relief from a defendant who is immune from such relief. See id. § 1915A(b)(1), (2).

                                  24   Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police Dep’t,

                                  25   901 F.2d 696, 699 (9th Cir. 1988).

                                  26
                                  27          1
                                                Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                  28   to dismiss case on initial screening because unserved defendants had not consented to proceed
                                       before magistrate judge).
                                   1          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   2   claim showing that the pleader is entitled to relief.” To comport with Rule 8, “[s]pecific facts are

                                   3   not necessary; the statement need only give the defendant fair notice of what the . . . claim is and

                                   4   the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   5   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a

                                   6   plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than

                                   7   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   8   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   9   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                  10   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. The United

                                  11   States Supreme Court has explained the “plausible on its face” standard of Twombly: “While legal

                                  12   conclusions can provide the complaint’s framework, they must be supported by factual
Northern District of California
 United States District Court




                                  13   allegations. When there are well-pleaded factual allegations, a court should assume their veracity

                                  14   and then determine whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal,

                                  15   556 U.S. 662, 679 (2009).

                                  16          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                  17   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                  18   the alleged violation was committed by a person acting under color of state law. See West v.

                                  19   Atkins, 487 U.S. 42, 48 (1988).

                                  20          B.    Legal Claims
                                  21          In the original complaint, Plaintiff alleged that he was victim of battery by gang members

                                  22   at Salinas Valley State Prison (“SVSP”) in January, February, and April 2017. See Dkt. 1.

                                  23   Plaintiff claimed that these incidents were a result of an ongoing conspiracy among, and retaliation

                                  24   by, prison guards. From these incidents, Plaintiff suffered multiple facial fractures, two brain

                                  25   concussions, chest injuries, and neck and spinal injuries. Plaintiff also alleged that the Defendant

                                  26   doctors improperly treated his injuries. Finally, Plaintiff declared that, at the time he filed his

                                  27   complaint, an ongoing danger existed because he continued to suffer from the pain and lack of

                                  28
                                                                                          2
                                   1   treatment.2

                                   2          As mentioned above, the Court dismissed the claims in the original complaint with leave to

                                   3   amend because they did not comply with Rules 18 and 20 of the Federal Rules of Civil Procedure.

                                   4   The Court found the claims improperly joined, upon making the following determination:

                                   5                   Plaintiff’s complaint is difficult to decipher, but as best as the Court
                                                       can tell, Plaintiff generally alleges that prison guards conspired to
                                   6                   retaliate against him by staging and planning assaults on Plaintiff by
                                                       other inmates. Plaintiff also alleges that doctors have failed to treat
                                   7                   his injuries. For the following reasons, the Court dismisses the
                                                       complaint with leave to amend.
                                   8
                                                       First, Plaintiff’s claims appear to violate Federal Rules of Civil
                                   9                   Procedure 18 and 20. Under Rule 20, a plaintiff may join any person
                                                       as a Defendant if: (1) any right to relief asserted against the Defendant
                                  10                   relates to or arises out of the same transaction, occurrence, or series
                                                       of transactions or occurrences; and (2) there is at least one question
                                  11                   of law or fact common to all the Defendants. Fed. R. Civ. P. 20(a);
                                                       Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997). Once a
                                  12                   defendant is properly joined under Rule 20, the plaintiff may join, as
Northern District of California
 United States District Court




                                                       independent or alternative claims, as many claims as he has against
                                  13                   that defendant, irrespective of whether those additional claims also
                                                       satisfy Rule 20. See Fed. R. Civ. P. 18(a); Intercon Research Assoc.,
                                  14                   Ltd. v. Dresser Indus. Inc., 696 F.2d 53, 57 (7th Cir. 1982) (“[J]oinder
                                                       of claims under Rule 18 becomes relevant only after the requirements
                                  15                   of Rule 20 relating to joinder of parties has been met with respect to
                                                       the party against whom the claim is sought to be asserted; the
                                  16                   threshold question, then, is whether joinder of [a defendant] as a party
                                                       was proper under Rule 20(a).”).
                                  17
                                                       As the complaint reads, it is not clear which potential Defendants are
                                  18                   properly joined. It is also unclear whether any potential claims are
                                                       connected to each other. Thus, the complaint is dismissed.
                                  19
                                       Dkt. 18 at 4.
                                  20
                                              The Court granted Plaintiff leave to file an amended complaint, provided that he complied
                                  21
                                       with Federal Rules of Civil Procedure 18 and 20. The Court further advised Plaintiff that liability
                                  22
                                       may be imposed on an individual defendant under 42 U.S.C. § 1983 if Plaintiff can show that the
                                  23
                                       defendant’s actions both actually and proximately caused the deprivation of a federally protected
                                  24
                                       right. In addition, the Court instructed Plaintiff to clearly name all Defendants when he filed his
                                  25
                                       amended complaint, to make clear where each Defendant is employed, and to indicate what
                                  26
                                  27
                                              2
                                  28            In an Order dated October 30, 2017, Judge Laporte determined that Plaintiff was entitled
                                       to the imminent danger exception under 28 U.S.C. 1915(g) to avoid dismissal. Dkt. 18 at 2-3.
                                                                                       3
                                   1   exactly each Defendant did or did not do that violated Plaintiff’s federally protected rights. The

                                   2   Court pointed out that in amended complaint Plaintiff “must clearly demonstrate that, if the facts

                                   3   are true, Plaintiff is entitled to relief.” Dkt. 18 at 5 (citing Fed. R. Civ. P. 8(a)(2)). Finally,

                                   4   Plaintiff was cautioned that if his amended complaint did not comply with the aforementioned

                                   5   requirements, this action would be dismissed. Id. at 7.

                                   6           The 32-paged, single-spaced, and handwritten amended complaint, which is also difficult

                                   7   to decipher, does not comply with Rules 18 and 20, and indeed suffers from precisely the same

                                   8   problems as the original complaint. Plaintiff now names a total of twelve defendants, including:

                                   9   Natividad Medical Center (where he was treated) as well as various doctors and nurses from that

                                  10   hospital; and certain personnel from SVSP’s medical staff. Just like in his original complaint,

                                  11   Plaintiff has once again alleged that prison guards retaliated against him by staging and planning

                                  12   assaults on Plaintiff by other inmates. Dkt. 39 at 20.3 Specifically, Plaintiff claims that on
Northern District of California
 United States District Court




                                  13   January 17, 2017, February 28, 2017, and April 6, 20174 various prison guards staged multiple

                                  14   assaults upon Plaintiff by prison gang members. Id. at 20-31. Plaintiff also includes claims that

                                  15   he was: denied medical treatment for his numerous serious injuries; a victim of Defendants’

                                  16   conspiracy to deny him his right “to be provided immediate medical care for serious injuries” in

                                  17   2017 by alter[ing] and falsif[ying] medical reports [and] examination records of their evaluation of

                                  18   [his] serious injuries”; and a victim of prison guards’ “illegal use of force and use of gangs as tools

                                  19   to carry out threats of retaliation.” Id. at 14-31. As in the original complaint, these claims are

                                  20   alleged to have arisen from a series of different transactions and occurrences, and do not involve a

                                  21   common question of law or fact. Plaintiff was instructed not to do so and was informed that Rule

                                  22   20(a) prohibits the joinder of such unrelated claims. Consequently, as Plaintiff was cautioned, this

                                  23   case will be dismissed without prejudice to refiling a new case in the future that complies with

                                  24

                                  25
                                               3
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                  26           4
                                                 In his amended complaint, plaintiff indicates that the last incident was on “4-6-2018.”
                                  27   Dkt. 39 at 31. However, Plaintiff refers to the last incident directly after claiming that he “laid in
                                       [his] cell bed stricken with severe pain for the next 1 ½ to 2 months” after the February 2017
                                  28   incident. Id. Thus, the Court assumes that Plaintiff inadvertently wrote “4-6-2018” but meant to
                                       write “4-6-2017.”
                                                                                          4
                                   1   Rule 20(a) by not joining a multitude of unrelated claims in a single complaint.

                                   2   III.    CONCLUSION
                                   3           For the foregoing reasons, this case is DISMISSED without prejudice.

                                   4           The Clerk of the Court shall terminate as moot all Plaintiff’s pending motions (dkts. 43-45)

                                   5   and close the file.

                                   6           This Order terminates Docket Nos. 43, 44, and 45.

                                   7           IT IS SO ORDERED.

                                   8   Dated: January 16, 2019

                                   9                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
